Citation Nr: 1334762	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  10-08 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an impaired fertility disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel
INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2012), the appeal has been advanced on the Board's docket.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  

The Veteran served on active duty from January 1996 to August 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in January 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2011, the Veteran appeared at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In March 2013, the Board remanded the issue of entitlement to service connection for a gynecological disorder.  In August 2013, the RO granted service connection for amenorrhea due to extended use of Depo Provera for treatment of dysmenorrhea.  The RO did not, however, consider the issue of impaired fertility in its rating decision.

The issue of entitlement to service connection for impaired fertility has been considered in previous rating decisions and the March 2013 Board remand; it is still before the Board.  The Board has recharacterized the issue before it to reflect the August 2013 rating decision's partial grant.

The issue of entitlement to special monthly compensation based on loss of a creative organ has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

An impaired fertility disability had its onset in service.  


CONCLUSION OF LAW

The criteria for an impaired fertility disability have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service Connection Laws and Regulations

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110.

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be demonstrated.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background and Analysis

During service, the Veteran had numerous gynecological complaints as well as six pregnancy losses during service before becoming pregnant with her first child.  While pregnant with her first child, the Veteran was diagnosed with low lying placenta/partial previa.  Afterwards, she suffered from postpartum hemorrhage.  

Post-service treatment records also demonstrate various gynecological problems, including dysmennorhea, pelvic pain, and infertility.  

The Veteran was afforded a VA examination in August 2013.  During her examination, the Veteran explained that in the mid 1990's while in military service she used Depo Provera for a year to treat dysmenorrhea.  She explained that she discontinued the prescription as she was trying to get pregnant, but that she was unable to do so.  She reported that she underwent intrauterine insemination several times with multiple miscarriages and finally was able to maintain a pregnancy with complications of early labor and a cesarean section.  She stated that she had an additional pregnancy resulting in another premature delivery.    

At this time of her examination the Veteran stated that she had complications from c-section surgeries of urinary incontinence.  She reported that when she sneezed, laughed, coughed, or moved in particular positions she had leakage.

Following a review of the Veteran's claim file and an examination of the Veteran, the examiner determined that, while the Veteran's urinary symptoms were not symptoms related to a gynecological disorder, service medical records confirmed onset of impaired fertility as evidenced by multiple miscarriages and complicated pregnancies.  

The examiner concluded that, as medical records demonstrated that these issues began in service, it was at least as likely as not that the Veteran's decreased fertility with complicated pregnancy history was related to issues first identified in military service.

All three elements for the claim of service connection for an impaired fertility disorder have been established and service connection is warranted.  


ORDER

Entitlement to service connection for an impaired fertility disability is granted.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


